Case 0:19-cv-60601-RKA Document 14 Entered on FLSD Docket 05/28/2019 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 19-60601-CIV-ALTMAN/Reid


  VINCENT KEITH ROZIER,

          Plaintiff,
  v.

  LT. SHAWN ENSER, et al.,

        Defendants.
  ___________________________/

                                                 ORDER

          On March 6, 2019, pro se Plaintiff, Vincent Keith Rozier, filed a one-page letter that

  purports to double as a complaint (“the Purported Complaint”) [ECF No. 1]. The Purported

  Complaint avers that Broward Sheriff’s Office employees failed to keep the Plaintiff safe from a

  “deadly projectile” thrown at him by two fellow inmates. Id. Pursuant to Administrative Order

  2019-2, the Clerk referred the case to United States Magistrate Judge Lisette M. Reid for a ruling

  on all pre-trial, non-dispositive matters and for a report and recommendation on any dispositive

  matters [ECF No. 2].

          Judge Reid issued an order on March 8, 2019, giving the Plaintiff 30 days to file an

  amended complaint on the Court-approved civil rights form. [ECF No. 5]. Judge Reid’s order

  further required the Plaintiff to file a complaint, and not a letter, that properly stated a prayer for a

  relief, alleged sufficient facts, and explained precisely the ways in which the Defendants are

  supposed to have violated the Plaintiff’s constitutional rights [Id.]. The Plaintiff neither filed an

  amended complaint nor made the initial payment of $62.00 to proceed in forma pauperis.

          On May 6, 2019, Judge Reid issued a Report and Recommendation (“R&R”),

  recommending that the Plaintiff’s Complaint be dismissed without prejudice under Federal Rule
Case 0:19-cv-60601-RKA Document 14 Entered on FLSD Docket 05/28/2019 Page 2 of 3



  of Civil Procedure 41(b) for lack of prosecution and for failure to comply with court orders [ECF

  No. 9]. To date, no objections to that R&R have been filed.

         Upon de novo review of the Report and the record, the Court agrees that dismissal is

  warranted. A district court may dismiss a complaint sua sponte either under Federal Rule of Civil

  Procedure 41(b) or based on the inherent power of the court to manage its own docket. Taylor v.

  Nelson, 356 F. App’x 318, 319 (11th Cir. 2009). Moreover, in this case, Judge Reid provided the

  Plaintiff with ample opportunity to amend his pleading. Duong Thanh Ho v. Costello, 757 F. App’x

  912, 915 (11th Cir. 2018) (finding no abuse of discretion where district court sua sponte dismissed,

  without prejudice, prisoner’s pro se § 1983 complaint for failure to comply with court order to file

  amended complaint and for failure to prosecute case).

         When a magistrate judge’s “disposition” has been objected to, district courts must review

  the disposition de novo. FED. R. CIV. P. 72(b)(3). But when, as here, no party has timely objected,

  “the court need only satisfy itself that there is no clear error on the face of the record in order to

  accept the recommendation.” FED. R. CIV. P. 72 advisory committee’s notes (citation omitted).

  Although Rule 72 is silent on the applicable standard of review when neither party has objected to

  the magistrate judge’s report and recommendation, the Supreme Court has acknowledged that

  Congress’ intent was to require de novo review only where objections have been properly filed—

  and not when neither party objects. See Thomas v. Arn, 474 U.S. 140, 150 (1985) (“It does not

  appear that Congress intended to require district court review of a magistrate [judge]’s factual or

  legal conclusions, under a de novo or any other standard, when neither party objects to those

  findings.”). In any event, the Eleventh Circuit has been clear that “[f]ailure to object to the

  magistrate [judge]’s factual findings after notice precludes a later attack on these findings.” Lewis




                                                    2
Case 0:19-cv-60601-RKA Document 14 Entered on FLSD Docket 05/28/2019 Page 3 of 3



  v. Smith, 855 F.2d 736, 738 (11th Cir. 1988) (citing Nettles v. Wainwright, 677 F.2d 404, 410 (5th

  Cir. 1982)).

         The undersigned has reviewed the Report, the record, and the applicable law and can find

  no clear error in the Report.

         Accordingly, the Court hereby ORDERS that the Report and Recommendation [ECF No.

  9] is ACCEPTED AND ADOPTED. The Plaintiff, Vincent Keith Rozier’s, purported Complaint

  [ECF No. 1] is DISMISSED without prejudice. The Clerk of the Court is instructed to CLOSE

  the case, and any pending motions are DENIED as moot.

         DONE AND ORDERED in Fort Lauderdale, Florida, this 24th day of May 2019.




                                                         _________________________________
                                                         ROY K. ALTMAN
                                                         UNITED STATES DISTRICT JUDGE

  cc:    Plaintiff, Vincent Keith Rozier, pro se




                                                   3
